                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


    ABDUL WALI SALEEM,
                                                                    Civil Action
                Plaintiff,                                   No. 18-1159 (RBK)(KMW)

         v.
                                                                      OPINION
    WILLIE BONDS, et al.,

                Defendants.

ROBERT B. KUGLER, U.S.D.J.

        Plaintiff Abdul Wali Saleem, is a prisoner confined at South Woods State Prison in

Bridgeton, New Jersey. He is proceeding pro se with a civil rights complaint pursuant to 42 U.S.C.

§ 1983. At this time, the Court must screen the complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A to determine whether it should be dismissed as frivolous or malicious, for failure to

state a claim upon which relief may be granted, or because it seeks monetary relief from a

defendant who is immune from suit. For the reasons stated in this Opinion, the Court will permit

the complaint to proceed in part.

                                      I.      BACKGROUND

        The Court will construe the allegations of the complaint as true for the purpose of this

Opinion. Plaintiff names the following individuals as Defendants: (1) Administrator Willie Bonds;

(2) unknown officers(s)1 of the South Wood State Prison mail room staff; and (3) an Islamic

chaplain, Dr. Yusef.




1
  For the sake of brevity, and because a majority of the complaint sets forth allegations in the
singular, the Court will also refer to these unknown officers in the singular, as “Unknown Officer.”
       According to the brief allegations in the complaint, at some point prior to August 26, 2016,

Unknown Officer opened Plaintiff’s incoming mail, which contained “pictures depicting

homosexuals.” (ECF No. 1, at 6). Unknown Officer then showed the pictures to, among other

people, Defendant Yusef, an Islamic chaplain at the prison. On August 26, 2016, officers turned

Plaintiff away from prayer services at the direction of Defendant Yusef.

       Thereafter, Plaintiff wrote to the commissioner’s office, the special investigation division,

and the prison administrator, Defendant Bonds. Plaintiff does not elaborate on the contents of

those writings, the results thereof, or whether anyone is still denying Plaintiff access to religious

services.

       Plaintiff now raises Fourth Amendment search and First Amendment free exercise claims

against the Defendants, alleging that the opening of his mail violated the Fourth Amendment and

that the refusal to allow him to join prayer service violated the First Amendment. The complaint

only requests compensation for the past, not present, violation of his right to practice his religion.

(ECF No. 1, at 5–7). As for injunctive relief, Plaintiff seeks the termination of Unknown Officer’s

employment and separate prayer services for Shiite Muslims.

                                 II.     STANDARD OF REVIEW

       District courts must review complaints in civil actions in which a plaintiff is proceeding in

forma pauperis. See 28 U.S.C. § 1915(e)(2)(B). District courts may sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. See id. According to the

Supreme Court in Ashcroft v. Iqbal, “a pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” 556 U.S. 662, 678 (2009) (quoting

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).



                                                  2
       To survive sua sponte screening for failure to state a claim,2 the complaint must allege

“sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the [alleged] misconduct.” Iqbal, 556 U.S. at 678. Moreover, while courts liberally

construe pro se pleadings, “pro se litigants still must allege sufficient facts in their complaints to

support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

                                         III.   DISCUSSION

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983 alleging violations of his civil

rights guaranteed under the United States Constitution. To succeed on a § 1983 claim, a plaintiff

must allege two things: first, a violation of a right under the Constitution, and second, that a

“person” acting under color of state law committed the violation. West v. Atkins, 487 U.S. 42, 48

(1988); Piecknick v. Com. of Pa., 36 F.3d 1250, 1255–56 (3d. Cir. 1994).

    A. Claims Against Unknown Officer

       Plaintiff argues that Unknown Officer violated Plaintiff’s Fourth Amendment rights when

he opened Plaintiff’s mail. (ECF No. 1, at 4). The Supreme Court has held, however, that “the

Fourth Amendment proscription against unreasonable searches does not apply within the confines



2
 “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C.
§ 1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil
Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (per curiam) (citing
Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)); see also Malcomb v. McKean, 535 F. App’x
184, 186 (3d Cir. 2013) (finding that the Rule 12(b)(6) standard applies to dismissal of complaint
pursuant to 28 U.S.C. § 1915A for failure to state a claim).




                                                  3
of the prison cell,” Hudson v. Palmer, 468 U.S. 517, 526 (1984). Numerous courts, including from

this District, have held that Hudson also applies to searches of a prisoner’s incoming mail. See,

e.g., Ali-X v. All the Employees of the Mail Room Staffs, No. 12-3147, 2016 WL 5660459, at *4

(D.N.J. Sept. 28, 2016) (collecting cases); Cooper v. Atl. Cty. Justice Facility, No. 15-575, 2015

WL 1788951, at *8 (D.N.J. Apr. 20, 2015); cf. Kinard v. Bakos, 566 F. App’x 102, 104 (3d Cir.

2014) (applying Hudson to a search of legal mail within a prisoner’s cell).

       Stated differently, because Plaintiff had no reasonable expectation of privacy in his regular3

mail, Unknown Officer could not have violated the Fourth Amendment when he opened and

searched said mail. E.g., Ali-X, 2016 WL 5660459, at *4 (citing Mitchell v. Dupnik, 75 F.3d 517,

522 (9th Cir. 1996)). Accordingly, the Court will dismiss with prejudice Plaintiff’s claims against

Unknown Officer.

    B. Claims against Defendant Yusef

       Plaintiff next claims that Defendant Yusef, an Islamic chaplain at the prison, deprived him

of the right to attend religious services. More specifically, Plaintiff contends that Defendant Yusef

“informed the corrections officers to deny [Plaintiff] access to facility one’s congregant area for

Jumu’ah prayer services” because of the “pictures depicting homosexuals sent to [Plaintiff].” (ECF

No. 1, at 5–6). The Court construes Plaintiff’s allegations as raising a First Amendment right to

free exercise claim.

       Under the First Amendment, “[t]he Free Exercise Clause . . . prohibits prison officials from

denying an inmate ‘a reasonable opportunity of pursuing his faith.’” McCray v. Passaic Cty. Jail,

No. 13-6975, 2013 WL 6199202, at *2 (D.N.J. Nov. 27, 2013) (citing Cruz v. Beto, 405 U.S. 319,




3
 Legal mail, unlike regular mail, is entitled to other protections, but often arise from constitutional
amendments other than the Fourth Amendment. See Kinard, 566 F. App’x at 104.
                                                  4
322, 322 n.2 (1972)). In order to state such a claim, Plaintiff must raise sufficient allegations to

show that the defendants’ actions impinged on his constitutional rights and were not reasonably

related to legitimate penological interests. Williams v. Morton, 343 F.3d 212, 216 (3d Cir. 2003).

To make that determination, courts consider: (1) whether there is a valid, rational connection

between the prison regulation and the legitimate governmental interest put forward to justify it; (2)

whether there are alternative means of exercising the right that remain open to prison inmates; (3)

the impact accommodation of the asserted constitutional right will have on guards and other

inmates, and on the allocation of prison resources generally; and (4) the absence of ready

alternatives. Turner v. Safley, 482 U.S. 78, 89–90 (1983).

       More fundamentally, however, there remains the issue of whether Defendant Yusef, in his

capacity an Islamic chaplain at the prison, rendered him a “state actor” under § 1983. See

Piecknick, 36 F.3d at 1255–56. If he is not a state actor, Plaintiff cannot maintain a § 1983 claim

against Defendant Yusef.

       The Third Circuit has not, however, determined “whether or when a prison chaplain may

be considered a state actor.” See Cohen v. Wagner, No. 13-674, 2014 WL 199909, at *9 (E.D. Pa.

Jan. 16, 2014) (citing Mestre v. Wagner, No. 10-7141, 2012 WL 299626, at *7 (E.D. Pa. Feb.1,

2012). Other courts addressing this question have reach different conclusions. Id. Compare Florer

v. Congregation Pidyon Shevuyim, 639 F.3d 916, 926–27 (9th Cir. 2011) (finding that “[c]haplains

and religious leaders do not automatically become state actors when they provide opinions on

matters of dogma in response to inquiries from prison officials”), and Montano v. Hedgepeth, 120

F.3d 844, 851 (8th Cir. 1997) (“a prison chaplain, even if a full-time state employee, is not a state

actor when he engages in inherently ecclesiastical functions”), with Stubbs v. DeRose, No. 03–

2362, 2007 WL 776789, at *5 (M.D. Pa. March 12, 2007) (applying a fact based analysis and



                                                 5
concluding that a full-time prison chaplain was a state actor where, “his day-to-day activities were

supervised by [the warden and deputy warden at the prison] where he worked full time, maintained

an office, and was permitted to be present in areas of the prison that would be off-limits to members

of the public”).

       Without the benefit of briefing by the parties, the Court declines to rule on whether

Defendant Yusef is a “state actor” under § 1983. That issue aside, Plaintiff alleges that Defendant

Yusef deprived him of the right to attend religious services. While Plaintiff provides scant facts

to support his argument, the Court finds that the allegations are sufficient to allow this claim to

proceed at this time.

   C. Claims Against Defendant Bonds

       Next, Plaintiff appears to seek liability against Defendant Bonds in his supervisory capacity

as administrator of South Woods State Prison. Plaintiff only contends that Defendant Bonds “did

not ensure that [Plaintiff’s] rights were not being violated,” referring to the alleged actions of

Defendants Officer and Yusef.

       As a general rule, however, government officials are not liable for the unconstitutional

conduct of their subordinates under a theory of respondeat superior. See Iqbal, 556 U.S. at 676;

Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978); Robertson v. Sichel,

127 U.S. 507, 515–16 (1888) (“A public officer or agent is not responsible for the misfeasances or

position wrongs, or for the nonfeasances, or negligences, or omissions of duty, of subagents or

servants or other persons properly employed by or under him, in discharge of his official duties”).

       Instead, there are ordinarily only two ways in which supervisors may be liable for the

unconstitutional acts of their subordinates. First, liability may attach if a supervisor, “with

deliberate indifference to the consequences, established and maintained a policy, practice or



                                                 6
custom which directly caused [the] constitutional harm.” A.M. ex rel. J.M.K. v. Luzerne Cty.

Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (quoting Stoneking v. Bradford Area Sch.

Dist., 882 F.2d 720, 725 (3d Cir. 1989)). Under the second approach, a supervisor “may be

personally liable if he participated in violating [] rights, directed others to violate them, or, as the

person in charge, had knowledge of and acquiesced in the subordinates’ unconstitutional conduct.”

Estate of Moore v. Cumberland Cty., No. 17-2839, 2018 WL 1203470, at *4 (D.N.J. Mar. 8, 2018).

        With those principles in mind, Plaintiff first argues that Defendant Bonds should be liable

for failing to prevent Unknown Officer from opening Plaintiff’s mail in violation of the Fourth

Amendment. To the extent that Plaintiff seeks to hold Defendant Bonds liable solely on a theory

of vicarious liability, the Court must dismiss that claim. State actors are liable only for their own

unconstitutional conduct. Bistrian v. Levi, 696 F.3d 352, 366 (3d Cir. 2012). Additionally, as

discussed above, Unknown Officer could not have violated the Fourth Amendment when he

opened Plaintiff’s mail. Ali-X, 2016 WL 5660459, at *4. Accordingly, without pleading an

underlying violation of the Fourth Amendment, Plaintiff cannot hold Defendant Bonds liable for

the actions of his subordinate.

        Next, assuming that Defendant Yusef is a state actor and subordinate of Defendant Bonds,

Plaintiff has failed to allege facts sufficient to support a supervisory liability claim. For example,

Plaintiff fails to allege that Defendant Bonds established or maintained any policy that resulted in

the denial of Plaintiff’s religious services, or that he was aware of and condoned Defendant Yusef’s

actions.

        Additionally, while “repeated written complaints to a supervisory defendant of an ongoing

constitutional violation may be sufficient” to establish “knowledge and acquiescence,” Plaintiff

fails to articulate any ongoing violation. Gibbs v. Univ. Corr. Healthcare, No. 14-7138, 2016 WL



                                                   7
6595916, at *2 (D.N.J. Nov. 7, 2016)(emphasis in original); see, e.g., Cardona v. Warden – MDC

Facility, No. 12-7161, 2013 WL 6446999, at *5 (D.N.J. Dec. 6, 2013) (holding that a plaintiff

stated a valid claim against the warden because plaintiff alleged an ongoing constitutional violation

and alleged that the warden was made aware).

       Plaintiff only alleges that he emailed and “appealed vehemently” to Defendant Bonds but

fails to state the contents of the appeal, the relief sought, or the results of said appeals. (ECF No.

1, at 5–6). “Courts are not required to credit such bald assertions” that “nothing was done in

response to his grievance.” Wright v. Warden, Forest SCI, 582 F. App’x 136, 137 (3d Cir. 2014).

In any event, as discussed above, Plaintiff’s language in the complaint refers only to a past denial

of access to religious services, as opposed to any ongoing violation. Accordingly, the Court will

dismiss all claims against Defendant Bonds without prejudice, for failure to state a claim.

                                        IV.     CONCLUSION

       For the reasons set forth above, the Court will dismiss Plaintiff’s claims against Unknown

Officer with prejudice, and Defendant Bonds without prejudice, for failure to state a claim upon

which relief can be granted. The Court will permit Plaintiff’s First Amendment claim against

Defendant Yusef to proceed at this time. An appropriate Order follows.




Dated: January 29, 2019                                       s/Robert B. Kugler
                                                              ROBERT B. KUGLER
                                                              United States District Judge




                                                  8
